COURT OF APPEALS
SANDEE BRYAN MARION                       FOURTH COURT OF APPEALS DISTRICT                      KEITH E. HOTTLE
  CHIEF JUSTICE                             CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
KAREN ANGELINI                                 300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                             SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                         WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA O. ALVAREZ                                                                                (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                    FACSIMILE NO.
  JUSTICES                                                                                        (210) 335-2762


                                                 March 11, 2015

       Adolfo Garcia                                             Anita Garza
       Assistant Attorney General                                214 Dwyer Ave, Ste 315
       P.O. Box 12017                                            San Antonio, TX 78204
       Austin, TX 78711
                                                                 Dora Martinez Castanon
       Deterrean Shaunessey Gamble                               Zapata County District Clerk
       Office of the Attorney General of Texas                   200 E. 7th Avenue, Ste. 119
       P.O. Box 12017                                            Zapata, TX 78076
       MC 038-1
       Austin, TX 78711


       RE:    Court of Appeals Number: 04-13-00501-CV
              Trial Court Case Number:     8,248
              Style: Office of the Attorney General
                     v.
                     Blanca De Leon

              The Court has this date issued the Mandate in the above styled and numbered cause.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK

                                                             ____________________________
                                                             Cynthia A. Martinez
                                                             Deputy Clerk, Ext. 53853
                                             MANDATE

THE STATE OF TEXAS

TO THE 49TH JUDICIAL DISTRICT COURT OF ZAPATA COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 31, 2014, the cause upon appeal to
revise or reverse your judgment between

Office of the Attorney General, Appellant

V.

Blanca De Leon, Appellee

No. 04-13-00501-CV and Tr. Ct. No. 8,248

was determined, and therein our said Court of Appeals made its order in these words:


    In accordance with this court’s opinion of this date, the trial court’s
judgment is REVERSED. We RENDER JUDGMENT that Appellee Blanca De
Leon take nothing. Costs of this appeal are taxed against Appellee Blanca De
Leon.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on March 11, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-13-00501-CV

                                  Office of the Attorney General

                                                   v.

                                            Blanca De Leon

             (NO. 8,248 IN 49TH JUDICIAL DISTRICT COURT OF ZAPATA COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $10.00   E-PAID        ANITA GARZA
MOTION FEE                         $10.00   E-PAID        ANITA GARZA
MOTION FEE                         $10.00   EXEMPT        DETERREAN GAMBLE
REPORTER'S RECORD                 $125.00   PAID          OFFICE OF THE ATTORNEY GENERAL
FILING                            $175.00   EXEMPT        N/A


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this March 11, 2015.

                                                        KEITH E. HOTTLE, CLERK


                                                        ____________________________
                                                        Cynthia A. Martinez
                                                        Deputy Clerk, Ext. 53853